PER CURIAM.
We do not have jurisdiction over this appeal of a non-final order as it is not authorized under Florida Rule of Appellate Procedure 9.130, or otherwise.
Further, it does not qualify for cer-tiorari treatment as it does not appear that there has been a departure from the essential requirements of law or that appellant will not have a full and adequate remedy by plenary appeal.
While perhaps tempted to address the merits, we cannot do so because it is a fundamental principle of law that if a court is without jurisdiction, it has no power to adjudicate or determine any issue or cause submitted to it. See 13 Fla.Jur.2d, Courts and Judges, §§ 22-31.
Appeal dismissed.
LETTS and WALDEN, JJ., concur.
GLICKSTEIN, J., concurs specially with opinion.